 


109 HRES 644 : Requesting the President and directing the Attorney General to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of those officials relating to the authorization of electronic surveillance of citizens of the United States without court approved warrants.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 150 
109th CONGRESS 
2d Session 
H. RES. 644 
[Report No. 109–383] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 22, 2005 
Ms. Slaughter submitted the following resolution; which was referred to the Committee on the Judiciary 
 
 
March 2, 2006 
Additional sponsor: Mr. Holt 
 
 
March 2, 2006 
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President and directing the Attorney General to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of those officials relating to the authorization of electronic surveillance of citizens of the United States without court approved warrants. 
 
 
That the President is requested and the Attorney General is directed to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution all documents in the possession of the President and the Attorney General relating to the authorization of electronic surveillance of United States persons (as such terms are defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)) conducted without warrants approved by a court of the United States and any instructions for handling such documents, including— 
(1)all records setting forth or discussing policies, procedures, or guidelines regarding the authorization by the President or other officials of the Federal Government of electronic surveillance of United States persons without court approved warrants; 
(2)all records pertaining to the Constitutional prohibition on unreasonable searches as it relates to the authority to conduct electronic surveillance of United States persons without a court approved warrant; 
(3)all records pertaining to the authority to conduct electronic surveillance of United States persons without court approved warrants under the Foreign Intelligence Surveillance Act of 1978; 
(4)all records relating to the authorization of electronic surveillance of United States persons by an official of the Federal Government other than the President without a court approved warrant; 
(5)all records of communication between the President or other officials of the Federal Government and Congress, or a member or committee of Congress, pertaining to the authorization of electronic surveillance of United States persons without court approved warrants; 
(6)all records indicating or discussing the number of United States persons for which electronic surveillance was authorized without a court approved warrant; 
(7)all records indicating or discussing the number of citizens of the United States for which electronic surveillance was authorized without a court approved warrant; 
(8)all records indicating or discussing the budget or cost of carrying out electronic surveillance of United States persons without court approved warrants; and 
(9)all records indicating or discussing the number of staff involved in the authorization or execution of electronic surveillance of United States persons without court approved warrants.  
 
 
March 2, 2006 
Reported adversely, referred to the House Calendar, and ordered to be printed 
